Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claim 11 is objected to because of the following informalities:
Regarding Claim 11, line 2-3, “the ratchet” should be changed to “the primary ratchet” to avoid any antecedent basis issues.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taurasi WO 2012163503 A1.
Regarding Claim 1, Taurasi teaches: A closure latch assembly, comprising: a primary ratchet (24) movable between a striker capture position (P0027 L3-4, Fig 1a) whereat the primary ratchet is positioned to retain a striker (P0027 L4-5) and a striker release position (P0027 L5-6) whereat the primary ratchet is positioned to release the striker (P0027 L6-7), wherein the primary ratchet is biased towards its striker release position (P0028 L1); a primary pawl (64) movable between a ratchet holding position (P0032 L1-3) whereat the primary pawl is positioned to hold the primary ratchet in its striker capture position (P0032 L2-4) and a ratchet releasing position (P0032 L4-5) whereat the primary pawl permits the movement of the primary ratchet out of its striker capture position (P0032 L5-6), wherein the primary pawl is biased towards its ratchet holding position (P0033 L1-2); an auxiliary ratchet (44) movable between a primary pawl enabling position (P0029 L3-4) whereat the auxiliary ratchet permits the primary pawl to be biased toward its ratchet holding position (P0029 L3-5) and a primary pawl disabling position (P0029 L6) whereat the auxiliary ratchet positions the primary pawl in its ratchet releasing position (P0029 L6-7), wherein the auxiliary ratchet is biased towards its primary pawl disabling position (P0030 L1); an auxiliary pawl (84) movable between an auxiliary ratchet holding position (P0036 L1-3) whereat the auxiliary pawl is positioned to hold the auxiliary ratchet in its primary pawl enabling position (P0036 L3-4) and an auxiliary ratchet releasing position (P0036 L4-5) whereat the auxiliary pawl is positioned to permit movement of the auxiliary ratchet to its 42Attorney Docket No. 028925-00731/711454US primary pawl disabling position (P0036 L6-7), wherein the auxiliary pawl is biased towards the auxiliary ratchet holding position (P0039 L1-2); a release lever (76) moveable from a non-actuated position (P0035 L5-6, non-actuated is when reset lever has auxiliary ratchet in the closed/primary pawl enabling position) into an actuated position (P0035 L5-7, actuated position is when reset ever moves auxiliary ratchet to open/primary pawl disabling position) for moving the auxiliary pawl from its auxiliary ratchet holding position into its auxiliary ratchet releasing position (P0035 L5-8); a power actuator (100) for moving the release lever from its non-actuated position into its actuated position to provide a power latch release operation (P0045 L3-9, reset lever moving auxiliary ratchet to open/primary pawl disabling position), and for moving the release lever from its actuated position to its non-actuated position to provide a power latch reset operation (P0045 L3-9, reset lever moving auxiliary ratchet closed/primary pawl disabling position); and a resilient link arrangement (unnumbered feature comprising: 82, 56, 74) interconnecting the release lever to the auxiliary ratchet (Fig 2B, 56 is attached to the auxiliary ratchet 44 and 82 is attached to the release lever 76, 56 sits in the fork of 82 and connects the auxiliary lever to the release lever) to facilitate movement of the auxiliary ratchet from its primary pawl enabling position to its primary pawl disabling position (P0035) when the release lever is moved from its non-actuated position into its actuated position during the power latch release operation (P0035, P0045 L3-9).
Regarding Claim 2, Taurasi teaches: The closure latch assembly of Claim 1, wherein the resilient link arrangement includes a spring member (74) having a first spring segment (74b) acting on the release lever (Fig 1b, upper portion of 74b acts on release lever 76 via being wrapped around pin 46 on which release lever 76 is mounted) and a second spring segment (74a) acting on the auxiliary ratchet (Fig 1B, 74a acts on the auxiliary ratchet 44 via 56).
Regarding Claim 3, Taurasi teaches: The closure latch assembly of Claim 2, wherein the primary pawl is pivotably mounted to the auxiliary ratchet (P0029 L2-3).
Regarding Claim 4, Taurasi teaches: The closure latch assembly of Claim 3, wherein the spring member is a torsion spring (Fig 1B, spring member 74 is a torsion spring).
Regarding Claim 5, Taurasi teaches: The closure latch assembly of Claim 4, wherein the torsion spring has a coiled segment (Fig 1B, center portion of spring 74) supported on the release lever (Fig 1B, the center portion of spring 74 is supported on release lever 76 via pin 46 that release lever 76 is mounted to), a first end tang (Fig 1B, straight leg portion of 74b that connects to the coiled portion of the spring 74) defining the first spring segment and engaging the release lever (straight leg portion of 74b that connects to the coiled portion of 74 is in contact with release lever 76), and a second end tang (Fig 1B, end portion of 74a that is in contact with 56) defining the second spring segment and engaging the auxiliary ratchet (Fig 1B, end portion of 74a is in contact with 56 that is a part of the auxiliary ratchet).
Regarding Claim 11, Taurasi teaches: A closure latch assembly, comprising: a primary ratchet (24) movable between a striker capture position (P0027 L3-4, Fig 1a) whereat the primary ratchet is positioned to retain a striker (P0027 L4-5) and a striker release position (P0027 L5-6) whereat the primary ratchet is positioned to release the striker (P0027 L6-7), wherein the primary ratchet is biased towards its striker release position (P0028 L1); a primary pawl (64) movable between a ratchet holding position (P0032 L1-3) whereat the primary pawl is positioned to hold the primary ratchet in its striker capture position (P0032 L2-4) and a ratchet releasing position (P0032 L4-5) whereat the primary pawl permits the movement of the primary ratchet out of its striker capture position (P0032 L5-6), wherein the primary pawl is biased towards its ratchet holding position (P0033 L1-2); an auxiliary ratchet (44) movable between a primary pawl enabling position (P0029 L3-4) whereat the auxiliary ratchet permits the primary pawl to be biased toward its ratchet holding position (P0029 L3-5) and a primary pawl disabling position (P0029 L6) whereat the auxiliary ratchet positions the primary pawl in its ratchet releasing position (P0029 L6-7), wherein the auxiliary ratchet is biased towards its primary pawl disabling position (P0030 L1); an auxiliary pawl (84) movable between an auxiliary ratchet holding position (P0036 L1-3) whereat the auxiliary pawl is positioned to hold the auxiliary ratchet in its primary pawl enabling position (P0036 L3-4) and an auxiliary ratchet releasing position (P0036 L4-5) whereat the auxiliary pawl is positioned to permit movement of the auxiliary ratchet to its 42Attorney Docket No. 028925-00731/711454US primary pawl disabling position (P0036 L6-7), wherein the auxiliary pawl is biased towards the auxiliary ratchet holding position (P0039 L1-2); a release lever (76) moveable from a non-actuated position (P0035 L5-6, non-actuated is when reset lever has auxiliary ratchet in the closed/primary pawl enabling position) into an actuated position (P0035 L5-7, actuated position is when reset ever moves auxiliary ratchet to open/primary pawl disabling position) for moving the auxiliary pawl from its auxiliary ratchet holding position into its auxiliary ratchet releasing position (P0035 L5-8); and a spring member (78) interconnecting the release lever to the auxiliary ratchet (Fig 2B, spring member 78 is connected to auxiliary lever 44 via release lever 76 and post 46) to facilitate movement of the auxiliary ratchet from its primary pawl enabling position to its primary pawl disabling position (P0035; spring member 78 biases the reset lever to a single position in Fig 1B, so that it is able to be moved to then move the auxiliary ratchet to either the open/primary pawl disabling or closed/primary pawl enabling position) when the release lever is moved from its non-actuated position into its actuated position during the power latch release operation (P0035, P0045 L3-9)
Regarding Claim 12, Taurasi teaches: The closure latch assembly of Claim 11, further including an actuator (100) for moving the release lever from its non-actuated position into its actuated position to provide a power latch release operation (P0045 L3-9, reset lever moving auxiliary ratchet to open/primary pawl disabling position), and for moving the release lever from its actuated position to its non-actuated position to provide a power latch reset operation (P0045 L3-9, reset lever moving auxiliary ratchet closed/primary pawl disabling position).
Regarding Claim 13, Taurasi teaches: The closure latch assembly of Claim 12, wherein the spring member has a coiled segment (Fig 1B, center portion of spring 74) supported on the release lever (Fig 1B, the center portion of spring 74 is supported on release lever 76 via pin 46 that release lever 76 is mounted to), a first spring segment (74b) engaging the release lever (Fig 1b, upper portion of 74b engages release lever 76 via being wrapped around pin 46 on which release lever 76 is mounted), and a second spring segment (74a) engaging the auxiliary ratchet (Fig 1B, 74a acts on the auxiliary ratchet 44 via 56).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taurasi WO 2012163503 A1.
Regarding Claim 15, Taurasi does not explicitly teach: A method of facilitating movement of a primary ratchet of a closure latch assembly from striker capture position to a striker release position during a release operation of the closure latch assembly, comprising: providing the closure latch assembly having a primary pawl movable between a ratchet holding position whereat the primary pawl is positioned to hold the primary ratchet in the striker capture position and a ratchet releasing position whereat the primary pawl permits the movement of the primary ratchet out of the striker capture position; an auxiliary ratchet movable between a primary pawl enabling position whereat the auxiliary ratchet permits the primary pawl to be biased toward its ratchet holding position and a primary pawl disabling position whereat the auxiliary ratchet positions the primary pawl in its ratchet releasing position; an auxiliary pawl movable between an auxiliary ratchet holding position 47Attorney Docket No. 028925-00731/711454US whereat the auxiliary pawl is positioned to hold the auxiliary ratchet in its primary pawl enabling position and an auxiliary ratchet releasing position whereat the auxiliary pawl is positioned to permit movement of the auxiliary ratchet to its primary pawl disabling position; providing a release lever moveable from a non-actuated position into an actuated position for moving the auxiliary pawl from its auxiliary ratchet holding position into its auxiliary ratchet releasing position; and operably connecting the release lever to the auxiliary ratchet with a spring member to facilitate movement of the auxiliary ratchet from its primary pawl enabling position to its primary pawl disabling position when the release lever is moved from its non-actuated position into its actuated position. However, given the structure taught by Taurasi (per 102 rejection of claim 11 above) it would have been obvious to perform this method. 
Regarding Claim 16, Taurasi teaches: a first spring segment (74b) acting on the release lever (Fig 1b, upper portion of 74b acts on release lever 76 via being wrapped around pin 46 on which release lever 76 is mounted) and a second spring segment (74a) acting on the auxiliary ratchet (Fig 1B, 74a acts on the auxiliary ratchet 44 via 56. Taurasi does not explicitly teach: the method of Claim 15, further including engaging a first spring segment of the spring member with the release lever and engaging a second spring segment of the spring member with the auxiliary ratchet. However, given the structure taught by Taurasi, it would have been obvious to perform this method. 
Regarding Claim 17, Taurasi teaches: a coiled segment of the spring member (Fig 1B, spring member 74 has a coiled portion that is coupled to release lever 76 via post 46; P0033 L2-3). Taurasi does not explicitly teach: The method of Claim 16, further including coupling a coiled segment of the spring member to the release lever. However, given the structure taught by Taurasi, it would have been obvious to perform this method. 
Regarding Claim 20, Taurasi does not explicitly teach: The method of Claim 15, further including providing the spring member as a torsion spring. However, given the structure taught by Taurasi (per 102 rejection of claim 4 above) it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 6-10, 14, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, none of the prior art discloses or renders obvious a closure latch assembly having the combination of features recited in claim 6. The closest prior art of record, Taurasi WO 2012163503 A1, teaches a closure latch having much of the claimed structure but it fails to teach the spring member is loaded to a pre-loaded state as the release lever moves relative to the auxiliary ratchet from its non-actuated position toward its actuated position, wherein the pre-loaded state of the spring member assists in moving the auxiliary ratchet toward its primary pawl disabling position during the power latch release operation.
Regarding Claims 7-10 the claims are objected due to their dependency on claim 6. 
Regarding Claim 14, none of the prior art discloses or renders obvious a closure latch assembly having the combination of features recited in claim 14. The closest prior art of record, Taurasi WO 2012163503 A1, teaches a closure latch having much of the claimed structure but it fails to teach the spring member is loaded to a pre-loaded state as the release lever moves relative to the auxiliary ratchet from its non-actuated position toward its actuated position, wherein the pre-loaded state of the spring member assists in moving the auxiliary ratchet toward its primary pawl disabling position during the power latch release operation.
Regarding Claim 18, none of the prior art discloses or renders obvious a closure latch assembly having the combination of features recited in claim 14. The closest prior art of record, Taurasi WO 2012163503 A1, teaches a closure latch having much of the claimed structure but it fails to teach a method further including configuring the spring member to be loaded to a pre-loaded state as the release lever moves relative to the auxiliary ratchet from its non-actuated position toward its actuated position, wherein the pre-loaded state of the spring member assists in moving the auxiliary ratchet toward its primary pawl disabling position during the release operation.
Regarding Claim 19, this claim is objected to due to its dependency on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675